The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 50-53, 55, 57, 59-64, 67, 69, 71, 73-75, 82-84, 92-93, 96, 98, 103, are pending in this application.
Claims 5-49, 54, 56, 58, 65-66, 68, 70, 72, 76-81, 85-91, 94-95, 97, 99-102, 104-105, are deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57, 59-64, 67, 69, 71, 73-75, 82-84, 92-93, 96, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 57, 82, are drawn to preventing viral infections, which implies the infections are yet to occur. The specification fails to disclose how to identify “normal” patients who are susceptible to each invention and the treatment regimen that would prevent the occurrence of each one. There is no evidence in the specification that established correlation between the specification disclosure and preventing the infections. See Ex parte Mass, 9 USPQ2d 1746, (1987).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 57, 59, 64, 75, 96, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackman et al., WO2012/012776.
Mackman et al.,  disclose a method of treating paramyxoviridae viral or pneumoviridae viral infection by administering
    PNG
    media_image1.png
    175
    347
    media_image1.png
    Greyscale
or salt thereof, optionally with another therapeutic agent. The compound includes all its isomers. See the entire document, particularly pages 7, 26, 28-29, 47 and 81.
Claim(s) 1-4, 50-53, 55, 57, 59, 69, 82-83, 92-93, 96, 103, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al., WO2017/184668.
Clarke et al., disclose a method of treating flaviviridae viral infection by adminstering the compound set forth above or salt thereof, optionally with another therapeutic agent. The compound includes all its isomers. The composition comprises an aqueous solvent optionally with cyclodextrins, is lyophilized and formulated for inhalation through mouth or nasal passage as aerosol or dry powder and is in a kit. Sterile liquid or water is added to the lyophilized formulation prior to use. See the entire document, particularly abstract, [0102]-[0108], [0113]-[0114], [0149]-[0151], [0160], [0169]-[0170], [0172], [0194], [0244] and claims 1-11.
Claim(s) 50-51, 53, 57, 59-63, 69, 75, 82-84, 92-93, 96, 98, 103, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson, WO2019/014247 (effective date 7/11/17).
Larson discloses a method of treating coronaviridae, filovaridae, flaviviridae or paramyxoviridae viral infection by administering the compound set forth above or salt thereof, optionally with another therapeutic agent. The compound includes all its isomers. The composition comprises an aqueous solvent and cyclodextrins. It is lyophilized and comprises 1-10% of the compound and 90-99% cyclodextrin. It is in a kit. Sterile liquid or water is added to the lyophilized formulation prior to use. See the entire document, particularly abstract, [0011]-[0012], [0014]-[0017], [0062], [0064], [0080], [0082], [0084], [0119] and claims 1-39.
Claim(s) 57, 60-62, 71, 73-75, 96, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al., CN 111548384 A (3/29/2020). 
Yuan et al., disclose a method of treating coronaviridae, filovaridae, orthomyxoviriidae or paramyxoviridae viral infection by administering the compound set forth above or salt thereof. The compound is racemate. The compositions provide “high metabolic stability, . . . high bioavailability, high clearance rate, high lung distribution, broad spectrum [and] low toxicity.”  See the attached abstract.
The formulation by Clarke et al., is lyophilized and formulated for inhalation through mouth or nasal passage. The formulation must necessarily be in an inhalation device (claim 55). Therefore, inhalation device comprising the formulation is inherent in the prior art.
When the formulation of claim 57, is use per each prior art, it must necessarily treat a patient on remdesvir intravenous infusion (claim 96). Such is inherent property of the formulation.
 “An inherent structure, composition or function is not necessarily known.” Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).   “Insufficient prior understanding of inherent properties of known composition does not defeat finding of [inherency]; insufficient scientific understanding does not defeat showing of inherency; [the instant invention] is no more than showing that [the prior arts] did not recognize function inherently present” in [the compound]. Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for prior art composition, does not render the old composition patentably new to the discoverer, Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  A new use, new function or new property which is inherent in prior art does not make an unpatentable invention patentable. In re Best, 195 USPQ 430 (CCPA, 1977).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 50-53, 55, 57, 59-64, 67, 69, 71, 73-75, 82-84, 92-93, 96, 98, 103, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clarke et al., WO2017/184668; in view of Larson, WO2019/014247 (effective date 7/11/17); Yuan et al., CN 111548384 A (3/29/2020); Mackman et al., WO2012/012776; and Beigelman et al., WO2019/053696.
Applicant claims a formulation comprising compound
    PNG
    media_image2.png
    180
    355
    media_image2.png
    Greyscale
 , its isomers or salts thereof, for inhalation. The formulation further comprises cyclodextrins (claims 50-52), in a kit (claim 53) or an inhalation device (claim 55). Applicant claims a method of treating or preventing viral infections, such as coronavirus, COVID-19, SARS, MERS, pneumovirus, picornavirus, flavivirus, filovarius, orthomyxovirus, influenza or paramyxovirus with the formulation (claims 57, 60-64, 67, 69, 71, 73-75, 96), optionally with at least one additional therapeutic agent (claim 59).  Applicant also claims a method of treating or preventing viral infections with a lyophilized composition comprising cyclodextrins (claims 82-83, 92-93, 103) wherein the drug is 1-10% and cyclodextrin is 90-99% (claims 84, 98). In claim 96, the patient receives remdesivir by intravenous infusion.
 Determination of the scope and content of the prior art (MPEP 2141.01 
Clarke et al., Larson; Yuan et al., and Mackman et al., teach as set forth above under anticipatory rejection. 
Beigelman et al., teach a method of treating viral infections, such as coronavirus, COVID-19, SARS, MERS, filovaridae, flaviviridae, picornaviridae or pneumoviridae by administering 

    PNG
    media_image3.png
    140
    383
    media_image3.png
    Greyscale
, or salt thereof, optionally with another therapeutic agent(s). The compound includes all its isomers. The composition is formulated for delivery through mouth or nasal passage as aerosol or dry powder. It is in a kit or a “dispenser device”. See the entire document, particularly abstract, [0005], [0016]-[0019], [0104]-[0105], [0171]-[0176] and claims.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and all the prior arts is that applicant claims selective recombination of prior arts’ inventions. 
The difference between the instant invention and Beigelman et al., is that applicant replaced F with H on the furan ring.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
However, four of the prior arts teach compounds wherein F is replaced with H at the same position on the furan ring. Therefore, one of ordinary skill would have known F and H are equivalents and be motivated to substitute one for the other with reasonable expectation of success. 
The invention is a selective combination of prior arts’ inventions, done in a manner obvious to one of ordinary skill in the art.  There is no teaching in the prior arts that would lead one of ordinary skill to doubt the selective combination cannot be made.  The motivation is to avoid the prior arts. There is reasonable expectation of success because the invention and the prior arts are in the same field of endeavor.  Therefore, the claims are not patentable over the combination of the prior arts.
The claims are not patentable under the US patent practice because, the combination of non-patentable inventions is not patentable. The compound, the cyclodextrins and using the compound for treating viral infections are well-known in the art.  Drugs in kits and inhalation devices, such as inhaler or nebulizer are well-known in the art.  They were in the public domain prior to the time the invention was made. Applicant has done no more than combine separate but well-known inventions. While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a scientist to selectively combine the inventions by the prior arts. It takes no more than conventional technique to perform the combination. Such are deemed inventions of reasoning not of creativity, KSR, supra. The US constitution requires applicant to create an invention to be entitled to patent protection.  Sakraida v. Ag Pro, Inc.189 USPQ 449, 425 US 273, (1976).  
The formulation by Clarke et al., is lyophilized and formulated for inhalation through mouth or nasal passage. The formulation must necessarily be in an inhalation device (claim 55). Therefore, inhalation device comprising the formulation is inherent in the prior art.
When the formulation of claim 57, is use per the prior arts, it must necessarily treat a patient on remdesvir intravenous infusion (claim 96). Such is inherent property of the compound.
 “An inherent structure, composition or function is not necessarily known.” Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).   “Insufficient prior understanding of inherent properties of known composition does not defeat finding of [inherency]; insufficient scientific understanding does not defeat showing of inherency; [the instant invention] is no more than showing that [the prior arts] did not recognize function inherently present” in [the compound]. Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for prior art composition, does not render the old composition patentably new to the discoverer, Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  A new use, new function or new property which is inherent in prior art does not make an unpatentable invention patentable. In re Best, 195 USPQ 430 (CCPA, 1977).   
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101, which states, “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 50-51, 53, 57, 59, 60-63, 69, 75, 82-84, 92-93, 96, 98, 103, are rejected under the judicially created doctrine of double patenting as being directed to the same invention as set forth in claims 1-9, 13-16, 23-36, 40-45, of U.S. patent No. 11,266,681. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because, the claim in the examined application is either anticipated by or would have been obvious over the referenced claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50-51, 53, 57, 59, 60-63, 69, 75, 82-84, 92-93, 96, 98, 103, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, of U.S. Patent No. 10,675,296. Although the claims at issue are not identical, they are not patentably distinct from each other because, the composition in US ‘296, is obvious from the method of using it in the instant. 
When the formulation of claim 57, is use per each patent, it must necessarily treat a patient on remdesvir intravenous infusion (claim 96). Such is inherent property of the compound.
 “An inherent structure, composition or function is not necessarily known.” Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).   “Insufficient prior understanding of inherent properties of known composition does not defeat finding of [inherency]; insufficient scientific understanding does not defeat showing of inherency; [the instant invention] is no more than showing that [the prior arts] did not recognize function inherently present” in [the compound]. Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for prior art composition, does not render the old composition patentably new to the discoverer, Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  A new use, new function or new property which is inherent in prior art does not make an unpatentable invention patentable. In re Best, 195 USPQ 430 (CCPA, 1977).   
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
August 18, 2022